Name: 97/279/EC: Commission Decision of 4 April 1997 amending Decision 95/196/EC on the long-term national aid scheme for agriculture in the northern regions of Finland (Only the Finnish and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  European Union law;  farming systems;  economic policy;  Europe;  agricultural structures and production
 Date Published: 1997-04-29

 Avis juridique important|31997D027997/279/EC: Commission Decision of 4 April 1997 amending Decision 95/196/EC on the long-term national aid scheme for agriculture in the northern regions of Finland (Only the Finnish and Swedish texts are authentic) Official Journal L 112 , 29/04/1997 P. 0034 - 0053COMMISSION DECISION of 4 April 1997 amending Decision 95/196/EC on the long-term national aid scheme for agriculture in the northern regions of Finland (Only the Finnish and Swedish texts are authentic) (97/279/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 142 thereof,Whereas Finland, acting in accordance with Article 143 of the Act of Accession, notified the Commission on 26 October 1994 of the aid scheme proposed under Article 142;Whereas the aid scheme was approved by Commission Decision 95/196/EC (1);Whereas Finland requested the Commission on 16 November and 12 December 1995 and 19 November 1996 to amend certain aspects of Decision 95/196/EC and subsequently presented additional information in support of its requests;Whereas in the abovementioned letters, Finland requested firstly an increase in the production of potato starch provided for in Annex II to Decision 95/196/EC and in the areas growing potatoes for starch production qualifying for aid for the northern regions provided for in Annex IV to that Decision in order to reflect the quota allocated to Finland by Council Regulation (EC) No 1868/94 of 27 July 1994 establishing a quota system in relation to the production of potato starch (2), as last amended by Regulation (EC) No 1863/95 (3); whereas this request is in conformity with the development of the common agricultural policy and agreement to it may contribute to greater consistency between the various measures applied in the potato starch sector; whereas the increases will require the adjustment of the total permissible aid for potato starch provided for in Annex III to Decision 95/196/EC together with certain amendments to Annex VI to that Decision; whereas those amendments will require a reduction in the areas provided for in respect of pasturage, ware potatoes and set-aside set out respectively in Annexes II and IV to that Decision;Whereas Council Regulation (EEC) No 3950/92 of 28 December 1992 establishing an additional levy in the milk and milk products sector (4), as amended by Commission Regulation (EC) No 1109/96 (5), provides that, for the purpose of determining the contribution of producers towards the levy, unused reference quantities may be reallocated during the 12-month period concerned; whereas aid for this product in the northern regions may be paid within the limit of the reference quantity allocated to each producer after the unused quantities have been reallocated;Whereas Finland has requested the correction of the position of the coastal and lake islands in the context of the applicable Community aids; whereas since those islands qualify for the agri-environmental measures or for the compensatory allowance approved by the Commission in its Decisions of 10 October 1995 and 29 August 1995 respectively, that request is justified and will require the deletion in Annex I to Decision 95/196/EC of the footnote relating to subregion C2 North;Whereas, as a result of the approval by the Commission of the agri-environmental programme for Finland, it is necessary to amend certain aspects of the crop products section of Annex VI to Decision 95/196/EC concerning potatoes for starch production and sugarbeet;Whereas a proposal has been made by Finland concerning aid for the storage of wild soft fruit and wild mushrooms; whereas that aid existed prior to accession and is regarded as a measure facilitating the disposal of those products within the meaning of the third indent of the third subparagraph of Article 142 (3) of the Act of Accession;Whereas more accurate estimates of the area of arable land cultivated by young farmers in the northern regions and of the production of milk in subregion C3, provided by Finland, together with the inclusion of the SLOM quantities allocated in 1995 and 1996 and the reduction in the 1996 aid for milk as a means of recovering undue payments for milk in 1995, justify certain amendments to Annexes II and III to Decision 95/196/EC;Whereas, in the sheepmeat and goatmeat sector, an overrun of some 25,5 % of the level of production recorded during the reference as shown in Annex II to Decision 95/196/EC was recorded in 1995; whereas, exceptionally, that overrun does not entail the application in 1996 of the reduction provided for in Article 4 (1) (c) of the Decision on the grounds that the Community premium applied in 1995 was lower than envisaged in Decision 95/196/EC, that the national currency was revalued in relation to the ecu and that the sector experienced major specific difficulties in Finland in 1995; whereas this does not constitute a precedent for subsequent years;Whereas, in the poultrymeat sector, the overrun in 1995 of the level of production recorded during the reference period entails a 23 % reduction in 1996 in the level of aid authorized for the sector;Whereas, in the case of Annexes II, III and IV to Decision 95/196/EC, amendments which should be accepted have been requested by Finland as a result of more accurate estimates of the volume of production in the poultrymeat sector and the need to show separately the amounts for laying hens, pullets and chicks on the one hand and breeding hens, broilers and other poultry on the other, as well as the need to clarify a number of points concerning the rates for the conversion of poultry into LUs contained in Annex V to Decision 95/196/EC;Whereas a technical correction should be made to Annex III to Decision 95/196/EC as regards the unit aid authorized for other cereals as from the year 2000;Whereas, in view of the nature and scope of the amendments, and at the request of Finland, it should be provided that the amendments take effect from 1 January 1995; whereas, however, in order to prevent entitlement to supplementary aid resulting for milk producers, the amendment relating to cow's milk should take effect only from the 1996/97 milk year;Whereas the aid meets the objective set out in the fourth indent of the third subparagraph of Article 142 (3) of the Act of Accession since it is granted in particular for the protection of the environment and the preservation of the countryside,HAS ADOPTED THIS DECISION:Article 1 Decision 95/196/EC is hereby amended as follows:1. Article 3 (2) (c) is replaced by the following:'(c) cow's milk: to the reference quantity allocated pursuant to Article 4 of Council Regulation (EEC) No 3950/92 (3) after the reallocation of any unused reference quantities in accordance with the second subparagraph of Article 2 (1) of that Regulation for the milk year which ends during the calendar year in question`.2. Article 4 (1) (a) is replaced by the following:'(a) as part of the information provided pursuant to Article 143 (2) of the Act of Accession, forward to the Commission each year before 1 April and for the first time before 1 April 1996 information on the effects of the aid granted and in particular on the trend in production and in means of production qualifying for the aid, the trend in the economy of the regions concerned and the effects on the protection of the environment and the preservation of the countryside referred to in the fourth indent of the third subparagraph of Article 142 (3) of the Act of Accession;`.3. In Annex I, footnote 2 concerning subregion C2 North is deleted.4. Annexes II, III, IV, V and VI are replaced by the Annex to this Decision.Article 2 This Decision shall apply from 1 January 1995 with the exception of Article 1, point 1, which shall apply from 1 April 1996.Article 3 This Decision is addressed to the Republic of Finland.Done at Brussels, 4 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 126, 9. 6. 1995, p. 35.(2) OJ No L 197, 30. 7. 1994, p. 4.(3) OJ No L 179, 29. 7. 1995, p. 1.(4) OJ No L 405, 31. 12. 1992, p. 1.(5) OJ No L 148, 21. 6. 1996, p. 13.ANNEX 'ANNEX IIAs referred to in Article 2 (2)Per product>TABLE>ANNEX IIIIII.1. As referred to in the first subparagraph of Article 3 (1) for 1995>TABLE>III.2. As referred to in the first subparagraph of Article 3 (1) for 1996>TABLE>III.3. As referred to in the first subparagraph of Article 3 (1) for 1997>TABLE>III.4. As referred to in the first subparagraph of Article 3 (1) for 1998>TABLE>III.5. As referred to in the first subparagraph of Article 3 (1) for 1999>TABLE>III.6. As referred to in the first subparagraph of Article 3 (1), as from the year 2000>TABLE>ANNEX IVAs referred to in the second indent of the second subparagraph of Article 3 (1)Quantities expressed in production factors>TABLE>ANNEX VAs referred to in the third indent of Article 3 (1)Coefficients for conversion into LU>TABLE>ANNEX VIAs referred to in the first indent of the third subparagraph of Article 3 (1)Community aid>TABLE>>TABLE>(1) Aid for pasturage (cows, male bovine animals, other bovine animals, suckler cows).(2) With premium for extensification.(3) Costs not deducted.(4) 90 % eligible according to Finnish authorities.(5) Finnish horses.(6) Not including aid for set-aside.(7) Costs not deducted.(8) Taking account of the restrictions on farmers for allocation of aid.(9) Wheat is not eligible if the yield is higher than 2,5 t/ha.`